SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedJune 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 333-171658 NANO LABS CORP. (Exact Name of Small Business Issuer as specified in its charter) Colorado 84-1307164 (State or Other Jurisdiction (IRS Employer File Number) Of Incorporation) Calle 4, #37 Fraccionamiento Industrial Alce Blanco Municipality of Naucalpan Estado de Mexico, Mexico MCP MCP 53520 (Address of Principal Executive Offices) (Zip Code) 52-555-359-3446 (Registrant's telephone number, including area code) Securities registered pursuant to section 12(b) of the Act:None Securities registered pursuant to section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yeso No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o 1 Indicate by check mark weather the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulations S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such filing). Yes xNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein,and will not be contained,to the best of Registrant'sknowledge,in definitive proxy or informationstatements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act): Yes oNo x The aggregate market value of the voting stock held by non-affiliates of the registrant, based upon the closing sale price of the registrant’s common stock on December 31, 2011, was approximately $-0-. As of October 10, 2012, the Registrant had 204,125,000 outstanding shares of common stock. Documents Incorporated by Reference:None. 2 PART I Cautionary Statement Concerning Forward-Looking Statements This report contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. These statements are subject to risks and uncertainties and are based on the beliefs and assumptions of management and information currently available to management. The use of words such as “believes”, “expects”, “anticipates”, “intends”, “plans”, “estimates”, “should”, “likely” or similar expressions, indicates a forward-looking statement. The identification in this report of factors that may affect the Company’s future performance and the accuracy of forward-looking statements is meant to be illustrative and by no means exhaustive. All forward-looking statements should be evaluated with the understanding of their inherent uncertainty. ITEM 1. BUSINESS. The Company was formed in Colorado on March 27, 1995 primarily to sell and install stone, tile and marble products used in residential and commercial buildings. The Company’s business plan involved opening additional stores in Colorado.However, the Company was unable to raise the additional capital required to open additional stores due to the recent decline in residential and commercial construction. As a result, in spring of 2012, the Company reorganized by: 1) transferring all of its assets to CCT, Inc., a wholly-owned subsidiary of the Company; 2) selling CCT, Inc. to Sandie Venezia, a former officer and director of the Company, for $500; 3) changing the name of the Company to Nano Labs Corp.; 4) changing the authorized capital of the Company to 500,0000,000 shares of common stock and 10,000,000 shares of preferred stock; and 5) 1 forward splitting the Company’s common stock on a 25 for 1 basis. As part of this reorganization, Sandie Venezia and Mark Rodenbeck appointed Bernardo Camacho Chavarria and Jose Manuel Flores Hernandez directors of the Company and then resigned as officers and directors. Prior to the forward stock split, Ms. Venezia and Mr. Rodenbeck, sold a total of 4,000,000 shares of the Company’s common stock to Mr. Chavarria and Mr. Hernandez for $105,768 in cash. After the forward stock split, Mr. Chavarria and Mr. Hernandez sold 100,000,000 shares of the Company’s common stock back to the Company for a nominal amount of cash. 3 In July 2012 the Company acquired “nanotechnology” from Respect Innovations, Inc. in exchange for 100,000,000 shares of the Company’s common stock. Nanotechnology involves mixing microscopic particles into paints, coatings and films that can be applied to most surfaces to provide temperature resistance and increased structural integrity. On October 2, 2012 the Company terminated its agreement with Respect relating to the acquisition of Respect’s nanotechnology.The 100,000,000 shares of the Company’s common stock originally issued to Respect in exchange for the assignment of the nanotechnology were returned to the Company.In connection with the termination of its agreement with Respect, the Company sold all of its shares in its wholly owned subsidiary, Respect American Glass, Inc., to one of Respect’s officers for a nominal price. On October 10, 2012: ● the Company acquired new nanotechnology from Dr. Victor Castaño in exchange for 101,000,000 shares of the Company’s common stock. ● the Company appointed Dr. Castaño as a Director and as its Chief Technological and Scientific Officer. ● Jose Manual Flores Hernandez resigned as an Officer and Director. The technology acquired from Dr. Castaño uses nanotechonology to produce a coating that can be applied to almost any surface, has low thermal conductivity and protects surfaces from water leaks, corrosions and rust. The Company’s plan of operation and capital requirements are as follows: Projected Activity Completion Date Completion of patent work October 2012 Manufacture coatings using third party contractors January 2013 Marketing March 2013 As of October 10, 2012 the Company had cash on hand of approximately $12,200. The Company has never earned a profit and expects to incur losses during the foreseeable future and may never be profitable. The Company will need to earn a profit or obtain additional financing until it is able to earn a profit. The Company does not know what the terms of any future financing may be, but any future sale of equity securities would dilute the ownership of existing stockholders. The failure to obtain the capital the Company requires will result in a slower implementation of its business plan. There can be no assurance that the Company will be able to obtain any capital which is needed. The Company does not have any commitments from any person to provide it with any additional capital. 4 The Company’s principal offices are located at Calle 4, #37, Fraccionamiento Industrial Alce Blanco, Municipality of Naucalpan, Estado de Mexico, Mexico MCP 53520. The Company leases its offices at a rate of $1,000 per month. As of October 10, 2012 the Company employed one persons on a part time basis and one person on a full time basis. ITEM 1A. RISK FACTORS. Not applicable. ITEM 1B. UNRESOLVED STAFF COMMENTS. None. ITEM 2. DESCRIPTION OF PROPERTY. None. ITEM 3. LEGAL PROCEEDINGS. None. ITEM 4. MINE SAFETY DISCLOSURE. Not applicable. PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. The Company’s common stock began trading on the OTC Bulletin Board under the symbol “CTLE” on June 7, 2012. The high and low prices for the Company’s common stock between June 7, 2012 and June 30, 2012 were $0.63 and $0.45 respectively and only 74,100 shares of the Company’s common stock traded during that time. As of October 10, 2012, the Company had 204,125,000 outstanding shares of common stock and seven (7) shareholders of record. Holders of the Company’s common stock are entitled to receive dividends as may be declared by the Company’s board of directors.The Company’s board of directors is not restricted from paying any dividends but is not obligated to declare a dividend.No cash dividends have ever been declared and it is not anticipated that cash dividends will ever be paid. 5 The Company’s articles of incorporation authorize the Company’s board of directors to issue up to 10,000,000 shares of preferred stock.The provisions in the articles of incorporation relating to the preferred stock allow the Company’s directors to issue preferred stock with multiple votes per share and dividend rights which would have priority over any dividends paid with respect to the holders of our common stock.The issuance of preferred stock with these rights may make the removal of management difficult even if the removal would be considered beneficial to shareholders generally, and will have the effect of limiting shareholder participation in certain transactions such as mergers or tender offers if these transactions are not favored by management. Trades of the Company’s common stock are subject to Rule 15g-9 of the Securities Exchange Act of 1934, which rule imposes certain requirements on broker/dealers who sell securities subject to the rule to persons other than established customers and accredited investors.For transactions covered by the rule, brokers/dealers must make a special suitability determination for purchasers of the securities and receive the purchaser's written agreement to the transaction prior to sale.The Securities and Exchange Commission also has rules that regulate broker/dealer practices in connection with transactions in "penny stocks".Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in that security is provided by the exchange or system).The penny stock rules require a broker/ dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document prepared by the Commission that provides information about penny stocks and the nature and level of risks in the penny stock market.The broker/dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker/dealer and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer's account.The bid and offer quotations, and the broker/dealer and salesperson compensation information, must be given to the customer orally or in writing prior to affecting the transaction and must be given to the customer in writing before or with the customer's confirmation.These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for the Company’s common stock. Transfer Agent The Company’s transfer agent is Transhare Corporation located at 4626 South Broadway Englewood, CO 80113. ITEM 6. SELECTED FINANCIAL DATA. Not applicable. ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. The Company was formed in Colorado on March 27, 1995 primarily to sell and install stone, tile and marble products used in residential and commercial projects. The Company generated only limited revenue and abandoned its business plan in February 2012. 6 See Item 1 of this report for information concerning the Company’s plan of operation and capital requirements. The Company does not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future material effect on financial condition, changes in financial condition, results of operations, liquidity or capital resources. The Company does not know of any trends, demands, commitments, events or uncertainties that will result in, or that reasonably likely to result in, liquidity increasing or decreasing in any material way. Other than as disclosed above, the Company does not know of any significant changes in its expected sources and uses of cash. Results of Operation Since the Company abandoned its old business plan in February 2012 and began its new business in May 2012, a comparison of the results of operation for the year ended June 30, 2012 with the prior year end period would not be meaningful. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK. Not applicable. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. See the financial statements and accompanying notes included with this report. ITEM9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ONACCOUNTINGAND FINANCIAL DISCLOSURE. None. ITEM 9A.CONTROLS AND PROCEDURES. Disclosure Controls and Procedures An evaluation was carried out under the supervision and with the participation of the Company’s management, including its Principal Executive and Financial Officer, of the effectiveness of the Company’s disclosure controls and procedures as of the end of the period covered by this report on Form10-K.Disclosure controls and procedures are procedures designed with the objective of ensuring that information required to be disclosed in reports filed under the Securities Exchange Act of 1934, such as this Form10-K, is recorded, processed, summarized and reported, within the time period specified in the Securities and Exchange Commission’s rules and forms, and that such information is accumulated and is communicated to the Company’s management, including the Company’sPrincipal Executive and Financial Officer, or persons performing similar functions, as appropriate, to allow timely decisions regarding required disclosure. Based on that evaluation, management concluded that, as of June 30, 2012, the Company’s disclosure controls and procedures were effective. 7 Management's Report on Internal Control over Financial Reporting Management is responsible for establishing and maintaining adequate internal control over financial reporting and for the assessment of the effectiveness of internal control over financial reporting. As defined by the Securities and Exchange Commission, internal control over financial reporting is a process designed by, or under the supervision of the Company’s Principal Executive and Financial Officerand implemented by the Company’s Board of Directors, management and other personnel, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of the Company’s financial statements in accordance with U.S. generally accepted accounting principles. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. The Company’s Principal Executive and the Financial Officer evaluated the effectiveness of the Company’s internal control over financial reporting as of June 30, 2012 based on criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission, or the COSO Framework. Management’s assessment included an evaluation of the design of the Company’s internal control over financial reporting and testing of the operational effectiveness of those controls. Based on this evaluation, management concluded that the Company’s internal control over financial reporting was effective as of June 30, 2012. Changes in Internal Control Over Financial Reporting There was no change in the Company’s internal control over financial reporting that occurred during the three months ended June 30, 2012 that has materially affected, or is reasonably likely to materially affect, the Company’s internal control over financial reporting. ITEM 9B. OTHER INFORMATION. None. ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE. The Company’s officers and directors are listed below. Directors are generally elected at the Company’s annual shareholders meeting and hold office until the next annual shareholders meeting or until their successors are elected and qualified. Executive officers are elected by the Company’s directors and serve at their discretion. 8 Name and Address Age Position(s) Bernardo Camacho Chavarria 34 Chief Executive and Financial and Accounting Officer and a Director Calle 4, #37 Fraccionamiento Industrial Alco Blanco Municipality of Naucalpan Estado de Mexico, Mexico MCP 53520 Dr.Victor Castaño 52 Chief Technological and Scientific Officer and a Director Calle 4, #37 Fraccionamiento Industrial Alco Blanco Municipality of Naucalpan Estado de Mexico, Mexico MCP 53520 Mr. Chavarria has been an Officer and Director of the Company since March 28, 2012. For the past five years Mr. Chavarria has been involved in financing and providing consulting services to numerous development stage technology companies. Dr. Victor M. Castaño has been an Officer and Director of the Company since October 10, 2012. Dr. Castaño has been a Senior Research Consultant for CG2 NanoCoatings since 2006.Between 2002 and 2010 Dr. Castrano was the Director of the Centro de Fisica Aplicada y Tecnologia Avanzada of the Universidad Nacional Autonoma de Mexico.Dr. Castrano holds a PhD in Physics from the Universidad Nacional Autonoma de Mexico, is a member of numerous academic and industrial advisory boards related to nanotechnology, and has published over 650 articles relating to nanotechnology in various scholarly journals. The Company believes that Mr. Chavarria is qualified to act as a director due to his experience in providing consulting services to development stage companies. The Company believes that Dr. Castaño is qualified to act as a director due to his background in nanotechnology. Mr. Chavarria and Dr. Castaño are not independent as that term is defined Section 803.A of the NYSE MKT Rules. None of the Company’s directors is a financial expert as that term is defined by the Securities and Exchange Commission. The Company has not adopted a Code of Ethics applicable to its officers. The Company does not have an audit or compensation committee. The Company’s directors act as its audit committee. 9 During the year ended June 30, 2012, no officer of the Company was also a member of the compensation committee or a director of another entity, which other entity had one of its executive officers serving as a director of the Company or as a member of the Company’s compensation committee. ITEM 11.EXECUTIVE COMPENSATION. The following is a summary of compensation received by the Company’s officers and directors during the two years ended June 30, 2012. All Other Name and Restricted Stock Option Annual Principal Fiscal Salary Bonus Awards Awards Compensation Position Year Total Bernardo Camacho Chavarria, Principal Executive, Financial and Accounting Officer Sandie Venezia, Principal $ $ Executive, Financial and Accounting Officer Mark Rodenbeck Vice President $ $ The dollar value of base salary (cash and non-cash) earned. The dollar value of bonus (cash and non-cash) earned. The value of the shares of restricted stock issued as compensation for services computed in accordance with ASC 718 on the date of grant. The value of all stock options computed in accordance with ASC 718 on the date of grant. All other compensation received that could not be properly reported in any other column of the table. Bernardo Camacho Chavarria became an Officer and Director of the Company on March 28, 2012. Sandie Venezia and Mark Rodenbeck resigned as Officers and Directors of the Company on that same date. 10 The Company does not have employment agreements with any of its officers. The following shows the amounts the Company expects to pay to its two officers during the twelve months ending September 30, 2013 and the amount of time these persons expect to devote to the Company. Percent of Time to Projected be Devoted to the Name Compensation Company’s Business Bernardo Camacho Chavarria $ % Dr. Victor Castaño $ (1 ) Although Dr. Castaño will not devote his full time to the Company’s business, the amount of time he plans to devote to the Company had not been determined as of October 26, 2012. Long-Term Incentive Plans.The Company does not provide its two officers or employees with pension, stock appreciation rights, long-term incentive or other plans. Employee Pension, Profit Sharing or other Retirement Plans.The Company does not have a defined benefit, pension plan, profit sharing or other retirement plan, although it may adopt one or more of such plans in the future. Compensation of Directors During Year Ended June 30, 2012.The Company did not compensate its directors during the year ended June 30, 2012. ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT. The following table shows the ownership of the Company’s common stock as of October 10, 2012, by each shareholder known by the Company to be the beneficial owner of more than 5% of the Company’s outstanding shares, each director and executive officer of the Company and all directors and executive officers as a group.Except as otherwise indicated, each shareholder has sole voting and investment power with respect to the shares they beneficially own. Name and Address Number of Shares Percent of Class Bernardo Camacho Chavarria Calle 4, #37 Fraccionamiento Industrial Alce Blanco Municipality of Naucalpan Estado de Mexico, Mexico MCP 53520 Dr. Victor Castaño % Calle 4, #37 Fraccionamiento Industrial Alce Blanco Municipality of Naucalpan Estado de Mexico, Mexico MCP 53520 See Item 1 of this report for information concerning the acquisition of these shares. 11 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS. None. ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES. Ronald R. Chadwick, P.C. served as the Company’s independent registered public accounting firm for the years ended June 30, 2012 and 2011. The following table shows the aggregate fees billed to the Company for these years by Ronald R. Chadwick, P.C. Year Ended June 30, Audit Fees $ $ Audit-Related Fees $ $ Tax Fees All Other Fees Audit fees represent amounts billed for professional services rendered for the audit of the Company’s annual financial statements and the reviews of the financial statements included in the Company’s Form 10-Q reports.Prior to contracting with Ronald R. Chadwick, P.C. to render audit or non-audit services, each engagement was approved by the Company’s directors. ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES. Exhibit Number Exhibit Name Articles of Incorporation * Bylaws* Rule 13a-14(a) Certification Rule 13a-14(a) Certification Section 1350 Certifications * Incorporated by reference to the same exhibit filed with the Company’s registration statement on Form S-1 (File # 333-171658). 12 NANO LABS CORP. FINANCIAL STATEMENTS June 30, 2011 and 2012 13 NANO LABS CORP. Financial Statements TABLE OF CONTENTS Page REPORT OF INDEPENDENT REGISTEREDPUBLIC ACCOUNTING FIRM 15 FINANCIAL STATEMENTS Balance sheets 16 Statements of operations 17 Statements of stockholders’ equity 18 Statements of cash flows 19-20 Notes to financial statements 21-25 14 RONALD R. CHADWICK, P.C. Certified Public Accountant 2851 South Parker Road, Suite 720 Aurora, Colorado80014 Telephone (303)306-1967 Fax (303)306-1944 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Nano Labs Corp. Naucalpan, Mexico I have audited the accompanying balance sheets of Nano Labs Corp. as of June 30, 2011 and 2012, and the related statements of operations, stockholders' equity and cash flows for the years then ended. These financial statements are the responsibility of the Company's management. My responsibility is to express an opinion on these financial statements based on my audit. I conducted my audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that I plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.I believe that my audit provides a reasonable basis for my opinion. In my opinion, the financial statements referred to above present fairly, in all materialrespects, the financial position of Nano Labs Corp. as of June 30, 2011 and 2012, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 6 to the financial statements, the Company has suffered recurring losses from operations and has a working capital deficit and stockholders' deficit. These conditions raise substantial doubt about its ability to continue as a going concern. Management's plans in regard to these matters are also described in Note 6. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Aurora, Colorado Ronald R. Chadwick, P.C. October 18, 2012 RONALD R. CHADWICK, P.C. 15 NANO LABS CORP. BALANCE SHEETS June 30, 2011 June 30, 2012 ASSETS Current assets Accounts receivable $ $
